Citation Nr: 1315123	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-38 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, to include service in the Republic of Vietnam.  He is in receipt of the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's TDIU claim.  The Veteran subsequently expressed disagreement with this determination, and the present appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran avers that he is unemployable due to his service-connected disabilities.  The Veteran is service-connected for PTSD, degenerative changes of the lumbar spine, and shell fragment wound scars of the knees and left arm.  The Veteran's combined evaluation for compensation is 70 percent, effective from March 28, 2002. 

The Board finds that the medical information in the claims file is insufficient to adequately adjudicate the issue of entitlement to a TDIU.  The Veteran asserted in a May 2009 statement that he is unable to be gainfully employed due to his service-connected PTSD, degenerative changes of the lumbar spine, and shell fragment wound scars of the knees.  The medical evidence of record, however, has not addressed the question of whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of these service-connected disabilities.  In an April 2013 statement, the Veteran's representative noted that he has not been provided examinations to determine the current severity and manifestations of these disabilities, to include their collective effect on his ability to maintain substantially gainful employment, since October 2003.  Further, review of the October 2003 VA examination reports reflects that the claims file was not available to the examiners at that time, and the matter of whether these disabilities precluded the Veteran from substantially gainful employment was not addressed.  

In light of above, the Board finds that the Veteran should be scheduled for a VA general medical examination that addresses the Veteran's assertion and the medical matters presented by this appeal.  

The Veteran has asserted that he receives VA treatment from the Gene Taylor Community Based Outpatient Clinic (CBOC) in Mt. Vernon, Missouri.  The most recent VA treatment record from this facility is dated July 9, 2009.  As this claim must be remanded for other matters, the Board concludes that the RO should obtain updated treatment records pertaining to the Veteran.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Gene Taylor CBOC in Mt. Vernon, Missouri, dated from July 9, 2009, to the present. 

2.  Thereafter, schedule the Veteran for a VA general medical examination to assess the severity of the service-connected disabilities, in combination.  The examiner should be provided the Veteran's claims file for review.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities (PTSD, degenerative changes of the lumbar spine, and shell fragment wound scars of the knees and left arm) considered in combination. 

3.  Thereafter, readjudicate the claim of entitlement to TDIU.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  The case should then be returned to the Board for appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


